Citation Nr: 1308603	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-11 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected fibromyalgia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from June 1974 to September 1994.  

This matter comes to the Board of Veterans' Appeals  (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the Veteran's evaluation for his service connected fibromyalgia, from noncompensable (0 percent disabling) to 10 percent, with an effective date that is commensurate with the effective date for service connection, i.e., January 13, 2005.  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 10 percent.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

In this case, in the Veteran's representative's brief, dated in February 2013, it is argued that the Veteran's most recent VA examination was in June 2006, that the most recent VA progress notes of record are dated in 2008, and, "Therefore, an accurate assessment of the current severity of the Veteran's condition cannot be obtained from the existing evidence of record, and any decision rendered by the Board would be based on stale medical evidence."  The representative argued that 

the Veteran's treatment reports should be obtained, and that he should be afforded another examination.  The Board interprets this as an assertion that the Veteran's fibromyalgia symptoms have worsened since his most recent VA examination in June 2006.  On remand, the Veteran should be afforded another examination of his fibromyalgia.  

The representative's brief notes that the most recent VA progress notes of record are dated in 2008, and that his more recent treatment reports should be obtained.  In this regard, in his appeal (VA Form 9), received in April 2009, the Veteran also indicated that he had been treated at the Tampa VA Medical Center (VAMC), that these records are probative of his claim, and that they have not been considered.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, prior to his examination, an attempt should be made to obtain all of the Veteran's records from the Tampa VAMC dated after October 2008 (i.e., the most recent reports of record), as well as any other identified records.  

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for fibromyalgia symptoms after October 2008 (i.e., after the most recent VA reports of record), in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, the RO should attempt to obtain these records.  Regardless as to whether or not the Veteran responds to this inquiry, all records of treatment of the Veteran from the Tampa VAMC dated after October 2008 should be obtained.. 

2.  After the development directed in the first paragraph of this remand has been completed, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected fibromyalgia.  The claims files must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's C-file has been reviewed in association with the examination.  Any necessary diagnostic testing and evaluation should be performed.  All clinical manifestations of his fibromyalgia disability, including symptoms and resulting complications, should be provided. 

3.  Adjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

